Per curiam.
Pursuant to State Bar Rule 4-219, the State Bar has notified this court that the Superior Court of Lowndes County accepted Freeman’s plea of nolo contendere to the offense of theft by receiving stolen property, and that a condition of Freeman’s sentence under the Georgia First Offender Act was that, pursuant to Standard 66, Rule 4-102 of the Rules and Regulations of the State Bar of Georgia, he would
be suspended from the practice of law in this state for a period of three years from the date of this order, with the provision that he may resume the practice of law after the three-year period only after taking and successfully passing the ethics portion of the Multi-State Bar Examination and fulfilling any other requirements imposed by the Supreme Court of Georgia or the State Bar of Georgia. . . .
The order of the trial court suspending L. Howard Freeman from the practice of law in the courts of this state for three years was effective to accomplish that result. In the Matter of Nave, 254 Ga. 107 (1) (326 SE2d 769) (1985).

Suspension approved. Clarke,


C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.

*822Decided January 17, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Walter G. Elliott II, for Freeman.